UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4221



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TIMOTHY JONES, a/k/a    Digity,    a/k/a    Digity
Chemist, a/k/a Dog,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:04-cr-00324-D)


Submitted:   March 30, 2007                   Decided:   April 19, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Gerald Beaver, BEAVER, HOLT, STERNLICHT & COURIE, P.A.,
Fayetteville, North Carolina, for Appellant.       Frank DeArmon
Whitney, United States Attorney, Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy Jones was convicted of conspiracy to distribute

cocaine and cocaine base and was sentenced to life in prison.            He

now appeals.     His attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967),            stating that there are

no meritorious grounds for appeal.             Jones has also filed a pro se

supplemental brief.      We affirm.

             Jones first attacks the sufficiency of the evidence.         In

reviewing a claim of insufficient evidence, we consider whether

there is substantial evidence, viewed in the light most favorable

to the Government, to support the verdict.                Glasser v. United

States, 315 U.S. 60, 80 (1942).          We do not review the credibility

of witnesses, and we assume the jury resolved all evidentiary

contradictions in favor of the Government.            United States v. Sun,

278 F.3d 302, 313 (4th Cir. 2002).                Our review of the trial

transcript convinces us that there was sufficient evidence to

support both convictions.

            Jones also claims that his sentence violates the Sixth

Amendment.     After United States v. Booker, 543 U.S. 220 (2005), a

sentence must be “within the statutorily prescribed range and . . .

reasonable.”    United States v. Hughes, 401 F.3d 540, 547 (4th Cir.

2005).      “[A] sentence imposed within the properly calculated

Guideline    range   .   .   .   is   presumptively   reasonable.”    United




                                       - 2 -
States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006) (internal quotations marks omitted).

            Here, the life sentence is statutorily authorized.             See

21 U.S.C. § 841(b)(1)(A) (2000).        Moreover, the advisory guideline

range was correctly calculated.              With regard to the guideline

calculation, it is abundantly clear that Jones was the leader or

organizer   of   an    organization   involving     five   or   more    people.

Therefore, the four-level enhancement of his offense level for his

role in the offense was proper.          See U.S. Sentencing Guidelines

Manual § 3B1.1(a) (2005).

            The district court imposed a sentence that was both

within the statutory range and the properly calculated advisory

guideline range.       Additionally, the court considered the factors

set forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) in

imposing sentence.      We conclude that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record   for     any   meritorious     issues     and   have    found    none.*

Accordingly, we affirm.      This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.           If the client requests that

a petition be filed, but counsel believes that such a petition



     *
      In his informal brief, Jones complains about his convictions
on firearm charges, contending that there was no evidence that the
gun in question traveled in interstate commerce.     We note that
Jones was neither indicted for nor convicted of a firearm offense.

                                     - 3 -
would be frivolous, then counsel may move this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy of the motion was served on the client.   We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                - 4 -